t c memo united_states tax_court fred henry petitioner v commissioner of internal revenue respondent docket no filed date robert g gargiulo for petitioner stephen r takeuchi for respondent supplemental memorandum opinion chiechi judge this case is before us on remand from the court_of_appeals for the eleventh circuit in henry v commis-- sioner 234_f3d_34 11th cir vacating and remanding without published opinion tcmemo_1999_205 the court_of_appeals remanded this case for further consideration in light of 223_f3d_1261 11th cir revg - t c in remanding this case for that purpose the court_of_appeals stated we imply no view as to the result that should be reached on remand the findings_of_fact are set forth in henry v commissioner tcmemo_1999_205 henry i and are incorporated herein by this reference ’ fabry v commissioner in 111_tc_305 fabry i the taxpayers the fabrys operated a nursery in which they grew ornamental plants and they developed a reputation for growing guality plants see id pincite in connection with the opera- tion of their nursery the fabrys used benlate a fungicide on the plants that they grew and suffered extensive damage to those plants which they claimed was the result of their use of benlate see id pincite the fabrys sued du pont the manufac-- ‘by order of the court the parties filed opening and an- swering briefs on remand in which they set forth their respective positions on the result that we should reach on remand in petitioner’s opening brief on remand petitioner proposes certain findings_of_fact each of the findings_of_fact proposed in petitioner’s opening brief on remand was proposed as a finding of fact in the opening brief that petitioner filed after the trial in this case petitioner’s posttrial brief in finding the facts on the basis of the record in this case that are set forth in henry v commissioner tcmemo_1999_205 the court care- fully considered each of the findings_of_fact proposed in peti- tioner’s posttrial brief including those findings_of_fact that are also proposed in petitioner’s opening brief on remand on that record we decline to find any additional facts the stipulations of fact and exhibits attached thereto are also incorporated herein by this reference turer of benlate in the court of the ninth judicial circuit in and for orange county florida in that suit the fabrys alleged that du pont had allowed benlate to become contaminated so as to cause the damages that they suffered from having used it on their stock of plants the fabrys demanded a judgment for monetary damages from du pont under theories of negligence and strict_liability in tort under both theories the fabrys claimed that they sustained damages in the form of the lost value of destroyed or injured plants damage to their business reputation lost income and the lost value of their business after mediation the suit which the fabrys instituted against du pont was con- cluded pursuant to a stipulation under which du pont agreed to pay them dollar_figure see id the commissioner of internal revenue commissioner conceded in fabry i that dollar_figure of the dollar_figure that du pont paid to the fabrys constituted damages for injury to their business reputation see id thus there was no dispute between the parties in fabry i as there was in henry i that a specified amount of the total damages paid was paid as damages for injury to business reputation the only question presented to us in fabry i was whether as argued by the fabrys the dollar_figure that du pont paid to them as such damages was received on account of personal injuries as that term is used in sec_104 see id pincite - in advancing their position in fabry i the fabrys main- tained that injury to business reputation is as a matter of law a personal injury within the meaning of sec_104 see id pincite we rejected that argument see id pincite having rejected the fabrys’ argument that injury to business reputation is as a matter of law a personal injury within the meaning of sec_104 we examined the facts and circum-- stances surrounding the dollar_figure payment at issue in that case in order to determine whether that payment was made on account of personal injuries as that term is used in sec_104 see id pincite based on our examination of all the facts and circumstances surrounding that dollar_figure payment we concluded in fabry i since the record of the lawsuit that is before us does not include any claim for personal injuries within the meaning of sec_104 we do not believe that the claim for injury to business reputation was on account of personal injuries as that term is used in sec_104 id pincite the court_of_appeals reversed our decision in fabry i in 223_f3d_1261 11th cir fabry ii after reviewing certain case law under sec_104 the court_of_appeals turned to this court’s opinion in fabry i the court_of_appeals acknowledged in fabry ii that the irs stipu- lated at trial that the dollar_figure payment was properly allocable - - as damage to the fabry’s business reputation id pincite9 and that the case presented a single question of law i1 e whether the dollar_figure of damages that du pont paid to the fabrys for injury to their business reputation was a payment received on account of personal injuries within the meaning of sec_104 see id the court_of_appeals found our facts and circumstances approach to that question in fabry i to be insuffi- cient see id pincite the court_of_appeals stated its the tax court’s method of merely perusing the record looking for the presence of the magic words ‘personal injury ’ either in the complaint the release mediation correspondence or settlement documents is incorrect id in deciding fabry ii the court_of_appeals examined intangi- ble injuries such as injury to business reputation in light of 7tin this regard the court_of_appeals noted at trial the irs stipulated that du pont was aware from the beginning that the fabrys’ claim included a claim for damage to their business reputa-- tion that throughout settlement discussions the fabrys had steadfastly presented a dollar_figure claim for damage to their business reputation that du pont never disputed the fabrys’ claim for business reputa-- tion damage throughout the mediation that du pont sought and obtained a release specifically with respect to the business reputation claim and that du pont would not have settled the case without a release of the claim for damage to the fabrys’ business reputa-- tion 223_f3d_1261 ndollar_figure 11th cir revg 111_tc_305 515_us_323 and cases decided after schleier including 519_us_79 and 207_f3d_322 6th cir see fabry v commissioner supra pincite0 the court_of_appeals then examined what it considered to be the unique facts presented in fabry see id pincite1 on the basis of that examination the court_of_appeals held that in light of those unigue facts the fabrys had established that the dollar_figure which the commissioner conceded was paid_by du pont as damages for injury to their business reputation was received on account of personal injuries as required by commissioner v schleier supra pincite and consequently is excludable from gross_income under sec_104 see fabry v commissioner supra pincite henry v commissioner while summarizing the procedural background of the case before it on appeal in fabry v commissioner supra the court_of_appeals cited in a footnote our opinion in henry v commissioner tcmemo_1999_205 and described our findings in that opinion as follows see also henry v commissioner 77_tcm_2209 wl where relying upon its opinion in this case 111_tc_305 wl the tax_court found that the dollar_figure payment received in by the tax- payer a florida orchid grower for loss of business reputation and loss of business reputation as an orchid grower in settlement of his claim for negligence and strict_liability in tort against du pont after appli- cation of its chemical fungicide on his orchids was not made on account of personal injuries within the meaning of sec_104 a and was includable in gross_income for income_tax purposes fabry v commissioner supra pincite n with all due respect we did not find in henry i that the dollar_figure payment that petitioner received from du pont in was for loss of business reputation and loss of business reputa- tion as an orchid grower on the record presented to us we found in henry i that petitioner has failed to establish that all or any portion of the dollar_figure total settlement amount or the dollar_figure settlement payment was paid_by reason of or because of the loss of the plaintiffs’ business reputation or the loss of their reputation as orchid growers henry v commissioner 77_tcm_2209 t c m ria in making the foregoing finding we carefully reviewed the record in the instant case which included portions of the record in the lawsuit lawsuit that petitioner and his former spouse donna henry d b a fred henry’s paradise of orchids collec-- tively the plaintiffs had filed against du pont and others in the lawsuit the plaintiffs alleged inter alia negligence by du pont and strict_liability in tort of du pont see henry v commissioner t c m cch pincite4 t c m ria pincite5 the plaintiffs alleged in the lawsuit that the damages to them were a direct and proximate result of the negli- gence of du pont and the defective condition of benlate the --- - plaintiffs claimed as damages in the lawsuit 1ie as losses that they suffered and continue to suffer lost profits loss of business loss of business repu- tation loss of the reputation of fred henry and donna henry as orchid growers diminution of sales incurred additional business_expenses have had a reduction in the value of the business have lost plants have suffered a diminution in the value of their nursery as a result of chemical contamination of the soil and have suffered other consequential losses and damages henry v commissioner t c m cch pincite t c m ria pincite5 although the plaintiffs claimed damages in the lawsuit for injury to their business reputation and injury to their reputa- tion as orchid growers at the conclusion of the trial in that lawsuit which lasted about a month the plaintiffs’ attorney informed the jury in closing arguments that the plaintiffs were not asking for damages for loss of reputation he stated in pertinent part now this is probably the simplest economic chart ever presented in a case but basically what it boils down to is this remember we had dr reavy come up and explain to you that he looked at the inventory and what he did he only did one thing with the inventory and that is he reduced it from retail to wholesale in other words when they had done the inventory they did it on a retail basis and dr reavy said no wait a minute if he’s going to be a wholesale grower we’l1l put a wholesale value on it dr reavy actually re- duced the inventory to this big_number to reflect the wholesale value of the plants then if you may remem- ber what we did then was i said now dr reavy if you figure in just eight percent a year on that money for the last two years what are the losses to fred and donna because of the loss of their inventory when you figure in the eight percent for two years it comes out to dollar_figure now i submit to you that that’s a very conserva-- tive figure when you think about it all we’re asking for here is the inventory we’re not asking for business---or the loss of the business or loss of repu-- tation or any of that sort of stuff that’s purely the value of the inventory emphasis added henry v commissioner t c m cch pincite t c m ria pincite7 after the trial in the lawsuit the jury rendered a verdict jury verdict finding that du pont placed benlate on the market with a defect which was the legal cause of damage to the plaintiffs that there was negligence on the part of du pont which was a legal cause of damage to them and that there was negligence on the part of the plaintiffs which was a legal cause of damage to them the jury charged percent of total respon- sibility to du pont and percent of total responsibility to the in henry i we found the statements of plaintiffs’ attorney in closing arguments to the jury to be consistent with the evidence submitted by the plaintiffs to that jury with respect to the loss that they claimed they suffered as a result of their applying benlate to the orchid plants of fred henry’s paradise of orchids that evidence consisted of the testimony of the plain-- tiffs’ expert an economist that the value of the plaintiffs’ inventory of orchid plants was dollar_figure to which that expert added eight percent interest in order to arrive at the total loss that the plaintiffs claimed in that lawsuit or dollar_figure du pont also presented evidence in the lawsuit through an expert who valued the plaintiffs’ inventory at dollar_figure and who concluded that the total loss of the plaintiffs was between dollar_figure and dollar_figure no other witness testified in the lawsuit concerning the damages sustained by the plaintiffs see henry v commis-- sioner 77_tcm_2209 t c m ria - plaintiffs in other words the jury found du pont percent negligent and the plaintiffs percent negligent the jury further found that the total amount of damages sustained by the plaintiffs without any reduction for the percentage of responsi- bility that the jury charged to them was dollar_figure the total amount of damages was reduced to dollar_figure to take account of the jury verdict that the plaintiffs were percent negligent on motion of du pont the judgment of dollar_figure was reduced to dollar_figure in order to account for the total of dollar_figure in assistance payments that du pont had made to mr henry in and on date the florida court entered an amended final judgment judgment in the plaintiffs’ favor in the amount of dollar_figure see henry v commissioner t c m cch pincite t c m ria pincite while the judgment was on appeal by du pont the plaintiffs and du pont engaged in settlement negotiations as a result of those negotiations the plaintiffs offered to settle the lawsuit for dollar_figure and that settlement offer was accepted by du pont on the date it was made that dollar_figure settlement negotiated between the plaintiffs and du pont which was part of a global_settlement of approximately claimants against du pont was paid_by du pont as a result of the jury verdict pursuant to the stipulation of settlement to which the plaintiffs and du pont agreed stipulation of settlement du pont agreed to pay the plaintiffs’ cost of the lawsuit the plaintiffs executed a document entitled release indemnity and assignment release indemnity and assignment and a notice of voluntary dis- missal of the appeal of the lawsuit was filed on or about date see id in henry i we found nothing in the record before us including the stipulation of settlement and the release indem-- nity and assignment which established that all or even a portion of the total settlement amount or the total settlement payment was paid on account of the loss of the plaintiffs’ business reputation or the loss of their reputation as orchid growers ’ unlike 111_tc_305 revd 223_f3d_1261 11th cir the commissioner did not concede in henry v commissioner tcmemo_1999_205 vacated and remanded without published opinion 234_f3d_34 11th cir of the dollar_figure that du pont agreed in the stipulation of settlement to pay the plaintiffs in the lawsuit du pont paid dollar_figure to the attorneys dollar_figure to various third parties a total of dollar_figure to donna estes and a total of dollar_figure to petitioner see henry v commissioner t c m cch pincite t c m ria pincite ‘the document in the record entitled release indemnity and assignment appears to be an incomplete copy of that document nor did we find anything in the record in henry i which established that mr henry received the dollar_figure assistance payment from du pont in by reason of or because of loss of business reputation or loss of reputation as an orchid grower see henry v commissioner 77_tcm_2209 t c m ria that all or any portion of the total settlement amount or the total settlement payment was paid on account of the loss of the plaintiffs’ business reputation or the loss of their reputation as orchid growers furthermore unlike the facts presented in fabry the record in henry v commissioner supra did not establish that throughout the trial in the lawsuit and or throughout settlement discussions after the jury verdict in the lawsuit the plaintiffs had steadfastly presented claims for a specified dollar amount as damages for injury to their business reputation and injury to their reputation as orchid growers that du pont never disputed the plaintiffs’ claims for damages for injury to their business reputation and injury to their reputation as orchid growers throughout the lawsuit and or those settlement discussions that du pont sought and ob- tained a release specifically with respect to the plaintiffs’ reputation claims and that du pont would not have settled the lawsuit without a release of the plaintiffs’ claims for damages for injury to their business reputation and injury to their reputation as orchid growers but see 223_f3d_1261 ndollar_figure 11th cir cf supra note although we found on the record presented to us in henry i that petitioner had failed to establish that all or any portion of the dollar_figure total settlement amount or the dollar_figure - settlement payment was paid_by du pont by reason of or because of the loss of the plaintiffs’ business reputation or the loss of their reputation as orchid growers we nonetheless addressed petitioner’s contention that damage to reputation is clearly personal injury for the purpose of sec_104 we consid- ered that contention solely for the sake of completeness henry v commissioner t c m cch pincite t c m ria pincite we did not address that contention of petitioner because we needed to do so in order to resolve the issue pre- sented under sec_104 regarding the dollar_figure settle- ment payment and we expressly so stated in our opinion see id as we understood petitioner’s position in henry i petitioner was contending that damage to reputation is as a matter of law personal injury within the meaning of sec_104 we noted that we had rejected such an argument in 111_tc_305 and we rejected any such argument in henry i see id we then described our approach and analysis in fabry i and applied the same approach and analysis in henry i we stated in henry i assuming arguendo that the dollar_figure settlement pay- ment which petitioner received from du pont during had been paid for loss of his business reputation and loss of his reputation as an orchid grower that pay- ment was not made on account of personal injuries within the meaning of sec_104 emphasis added - henry v commissioner t c m cch pincite t c m ria pincite however as discussed above we did not find on the record presented to us in henry i that the dollar_figure settlement payment was paid for loss of petitioner’s business reputation or loss of his reputation as an orchid grower instead we found on that record that petitioner has failed to establish that all or any portion of the dollar_figure total settlement amount or the dollar_figure settlement payment was paid_by reason of or because of the loss of the plaintiffs’ business reputation or the loss of their reputation as orchid growers henry v commissioner t c m cch pincite t c m ria pincite in light of the above-quoted finding that we made in henry i we do not believe that the court of appeals’ opinion in fabry ii requires us to change our finding in henry i that on the record before us in this case petitioner failed to establish that the dollar_figure settlement payment that he received during was made on account of personal injuries within the meaning of sec_104 as construed by the supreme court in 515_us_323 and cases decided after schleier in fabry ii the court_of_appeals stated in a footnote while we agree that the terms of the settlement agreement and supporting documentation is a factor to be considered see 98_tc_1 continued -- - we have carefully considered each of the remaining issues that we decided in henry i we conclude that nothing in fabry ii requires us to change our findings as to any of those other issues on careful reconsideration pursuant to the mandate of the court_of_appeals decision will be entered for the same years in the same amounts as previously entered in this case continued it is only one factor intent of the payor is also a factor to be considered see 88_tc_834 aff’d without published opinion 845_f2d_1013 3d cir 349_f2d_610 10th cir 223_f3d_1261 ndollar_figure 11th cir with respect to the intent of the payor in henry i it is noteworthy that du pont the payor issued two forms 1099-misc relating to the dollar_figure that it paid pursuant to the stipula-- tion of settlement which reflected its view that that payment is nonemployee compensation see henry v commissioner t c m cch pincite t c m ria pincite
